Case 1:18-cv-01641-DDD-STV Document 84-3 Filed 07/18/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-01641-CMA-STV

   DOUG BARRY,
   MICHAEL KIERNAN,
   PAUL MOLER,
   NICHOLAS SOOTER,
   LINDA SPUEHLER, and
   DENNIS MAUSER,

          Plaintiffs,
   v.

   WEYERHAEUSER COMPANY,

          Defendant.


         DECLARATION OF CHRIS SUTTON IN SUPPORT OF DEFENDANT
    WEYERHAEUSER COMPANY’S OPPOSITION TO PLAINTIFFS’ MOTION TO HOLD
     WEYERHAEUSER IN CONTEMPT FOR FAILURE TO COMPLY WITH ORDER OF
             JUNE 17, 2019 (DOC. 78) AND MOTION FOR SANCTIONS


          1.      My name is Chris Sutton. I am an attorney representing Weyerhaeuser Company in

   the above-captioned matter. I submit this declaration in support of Defendant Weyerhaeuser

   Company’s Opposition to Plaintiffs’ Motion to Hold Weyerhaeuser In Contempt for Failure to

   Comply with Order of June 17, 2019 (Doc. 78) and Motion for Sanctions.

          2.      Attached hereto as Exhibit A is a true and correct copy of the transcript of the

   hearing conducted before Judge Varholak on June 17, 2019.

          3.      Attached hereto as Exhibit B is a true and correct copy of the Stipulated Protective

   Order entered into in Dream Finders Homes LLC v. Weyerhaeuser NR Co., 2017-CV-34801, on

   October 30, 2018.
Case 1:18-cv-01641-DDD-STV Document 84-3 Filed 07/18/19 USDC Colorado Page 2 of 2




            4.        Attached hereto as Exhibit C is a true and correct copy of the Stipulated Protective

   Order entered into in Chi, et al. v. Weyerhaeuser NR Co. on March 14, 2018.

            5.        Attached hereto as Exhibit D is a true and correct copy of the Stipulated Protective

   Order entered into in Gilchrist, et al. v. Weyerhaeuser NR Co. on January 22, 2018.

            6.        Attached hereto as Exhibit E is a true and correct copy of the July 8, 2019 email

   from me to Plaintiffs’ counsel requesting that he sign the Gilchrist, Chi, and Dream Finders

   Stipulated Protective Orders and notifying him that those agreements were binding.

            7.        Attached hereto as Exhibit F is a true and correct copy of the Gilchrist, Chi, and

   Dream Finders Stipulated Protective Orders that were signed by Plaintiffs’ counsel on July 8,

   2019.

            8.        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

   is true and correct.


    DATED this 17th day of July, 2019                    Respectfully submitted,

                                                         PERKINS COIE LLP


                                                         By: s/ Christopher J. Sutton
                                                             Christopher J. Sutton
                                                             CSutton@perkinscoie.com
                                                             1900 Sixteenth Street, Suite 1400
                                                             Denver, CO 80202-5255
                                                             Telephone: 303.291.2300
                                                             Facsimile: 303.291.2400

                                                         ATTORNEY FOR DEFENDANT
                                                         WEYERHAEUSER COMPANY




                                                      -2-
   01576-0367.0020/144403856.1
